PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
LONGONI ET AL.   
Application No. 15/485,809
Filed: 12 Apr 2017
For: Compositions Comprising Probiotic and Prebiotic Components and Mineral Salts, with Lactoferrin
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition under the unintentional provisions 37 CFR 1.137(a), filed 
May 06, 2022, to revive the above-identified application.  

The petition under 37 CFR 1.137(a) is hereby GRANTED.

The application became abandoned for failure to timely file a proper reply within the meaning of 37 CFR 1.113 to the Final Office Action, mailed March 12, 2021.  The proposed reply required for consideration of a petition to revive must be a Notice of Appeal (and appeal fee required by 37 CFR 41.20(b), (2) an amendment that prima facie places the application in condition for allowance, a Request for Continued Examination and submission (37 CFR 1.114), or the filing of a continuing application under 37 CFR 1.53(b).  See MPEP 711.03(c)(III)(a)(2).  No extension of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the date of abandonment of this application is September 13, 2021.  The Notice of Abandonment were mailed on September 22, 2021.

The renewed petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE) and RCE fee (submitted previously September 09, 2021) and the submission required by 37 CFR 1.114; (2) the petition fee of $2,100 (previously submitted February 16, 2022), and (3) a proper statement of unintentional delay. 

Telephone inquiries concerning this decision should be directed to Tamie Jarrett at (571) 270-1309.  

This application is being referred to Technology Center AU 1657 for further examination on the merits. 

 
/Irvin Dingle/
Irvin DingleLead Paralegal Specialist, OPET